In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                              NO. 09-15-00045-CR
                            ____________________

                  JOHNNIE LEWIS O’NEAL JR., Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                     On Appeal from the 9th District Court
                         Montgomery County, Texas
                       Trial Cause No. 09-11-11478 CR
________________________________________________________            _____________

                                     ORDER

      The trial court clerk and court reporter have notified the Court that they have

not received payment for the records. The appellant’s retained counsel suggests

that the appellant is unable to pay for the record but provided no documentation to

support a claim of indigence. The Court finds it is necessary to determine whether

the appellant is indigent for purposes of obtaining free records on appeal. See Tex.

R. App. P. 37.3(a)(2).



                                         1
        It is, therefore, ORDERED that the appeal is ABATED and the cause is

REMANDED to the trial court for a hearing to determine whether the appellant is

entitled to proceed without payment of costs. See Tex. R. App. P. 37.3(b), (c). The

appellant shall be personally present for the hearing. The trial court shall determine

whether counsel for the appellant is being paid for his services or is representing

the appellant pro bono without any payment for his services. The trial court shall

determine whether the appellant is unable to pay or give security for the appellate

record. See Tex. R. App. P. 20.2. For this purpose the trial judge shall conduct such

hearings as may be necessary, make appropriate findings and recommendations,

and prepare a record of the proceedings.

        The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing in the above-referenced appeal.

The transcription of the court reporter’s notes from the hearing and the findings

and recommendations of the trial court judge are to be filed on or before March 30,

2015.

        ORDER ENTERED February 26, 2015.

                                                                 PER CURIAM


Before McKeithen, C.J., Horton and Johnson, JJ.


                                           2